Order entered April 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00007-CR
                                     No. 05-14-00008-CR

                            SENRICK WILKERSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                          ORDER
        The Court DENIES appellant’s March 27, 2014 and April 7, 2014 pro se motion for a

summary judgment. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).

        The Court GRANTS the April 4, 2014 motion of Nanette Hendrickson to withdraw as

counsel. We DIRECT the Clerk to remove Ms. Hendrickson as appellant’s appointed attorney

of record.

        We ORDER the trial court to appoint new counsel to represent appellant in these appeals

and to transmit the order appointing new counsel to this Court within FIFTEEN DAYS of the

date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; LaMonica Littles,

Court Coordinator, Criminal District Court No. 3; Nanette Hendrickson; and Michael Casillas.

       We ABATE the appeals to allow the trial court to comply with this order. The appeals

will be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.


                                                   /s/    LANA MYERS
                                                          JUSTICE